Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. These changes are to the claims filed on 5/6/2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zach Zhao on 5/13/2022.

The application has been amended as follows: 

The current claim language of claim 1 should be deleted and replaced with the following claim:
Claim 1 (Currently Amended):  A pump to motor connection system for an implantable blood pump, the system comprising:
a pump housing defining an inflow portion and outflow portion, the pump housing including an impeller disposed therein;
a motor housing including a motor disposed therein, the motor housing being spaced a distance from the pump housing, the pump housing and the motor housing sized to be received within at least one of a chamber of a heart or a blood vessel exterior to the heart;
a sheath movably coupling the pump housing relative to the motor housing, the sheath made of a malleable material, wherein the sheath comprises a sheath coil disposed within a cover member;
a flexible inner shaft coaxial with and moveable relative to the sheath, the inner shaft extending through the pump housing and being connected to the impeller and the motor, wherein the inner shaft comprises an inner shaft coil;
a diffuser coupled to a proximal portion of the sheath; and
	a bearing coupled to the flexible inner shaft and positioned between the flexible inner shaft and the sheath.

The current claim language of claim 6 should be deleted and replaced with the following claim:
Claim 6 (Currently Amended): The system of Claim 1, wherein the inner shaft comprises a plurality of steel members defining the inner shaft coil.

The current claim language of claim 9 should be deleted and replaced with the following claim:
Claim 9 (Currently Amended):  The system of Claim 1, further comprising a thrust washer coupled to the inner shaft.

Claim 21 is CANCELLED.

The current claim language of claim 22 should be deleted and replaced with the following claim:
Claim 22 (Currently Amended): The implantable blood pump of Claim 1, wherein the inner shaft coil includes an outer coil, the flexible inner shaft further comprising an inner coil, wherein the inner coil and the outer coil are wound in different directions.

Allowable Subject Matter
Claims 1, 2, 4-16, 18-20 and 22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792